Name: 97/757/EC: Commission Decision of 6 November 1997 laying down special conditions governing imports of fishery and aquaculture products originating in Madagascar (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  fisheries;  Africa;  trade
 Date Published: 1997-11-12

 12.11.1997 EN Official Journal of the European Union L 307/33 COMMISSION DECISION of 6 November 1997 laying down special conditions governing imports of fishery and aquaculture products originating in Madagascar (Text with EEA relevance) (97/757/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive 95/71/EC (2), and in particular Article 11 thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC (4), and in particular Article 19 (7) thereof, Whereas a Commission expert has conducted an inspection visit to Madagascar to verify the conditions under which fishery products are produced, stored and dispatched to the Community; Whereas the provisions of legislation of Madagascar on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC; Whereas, in Madagascar the Direction des services veterinaires (DSV) du ministere de I'elevage is capable of effectively verifying the application of the laws in force; Whereas the procedure for obtaining the health certificate referred to in Article 11 (4) (a) of Directive 91/493/EEC must also cover the definition of a model certificate, the minimum requirements regarding the language(s) in which it must be drafted and the grade of the person empowered to sign it; Whereas, pursuant to Article 11 (4) (b) of Directive 91/493/EEC, a mark should be affixed to packages of fishery products giving the name of the third country and the approval number of the establishment, cooling store of freezing vessel of origin; Whereas, pursuant to Article 11 (4) (c) of Directive 91/493/EEC, a list of approved establishments, cooling stores or freezing vessels must be drawn up; whereas that list must be drawn up on the basis of a communication from the DSV to the Commission; whereas it is therefore for the DSV to ensure compliance with the provisions laid down to that end in Article 11 (4) of Directive 91/493/EEC; Whereas the DSV has provided official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC and regarding the fulfilment of requirements equivalent to those laid down by that Directive for the approval of establishments, cooling stores or freezing vessels; Whereas it is necessary to repeal Commission Decision 97/516/EC of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Madagascar (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Direction des services vÃ ©tÃ ©rinaires (DSV) du ministÃ ¨re de I'Ã ©levage shall be the competent authority in Madagascar for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC. Article 2 Fishery and aquaculture products originating in Madagascar, must meet the following conditions: 1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto; 2. the products must come from approved establishments listed in Annex B hereto; 3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word MADAGASCAR and the approval number of the establishment, cooling store or freezing vessel of origin in indelible letters. Article 3 1. Certificates as referred to in Article 2 (1) must be drawn up in at least one official language of the Member State where the checks are carried out. 2. Certificates must bear the name, capacity and signature of the representative of the DSV and the latter's official stamp in a colour different from that of other endorsements. Article 4 Decision 97/516/EC is repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 6 November 1997. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 268, 24. 9. 1991, p. 15. (2) OJ L 332, 30. 12. 1995, p. 40. (3) OJ L 373, 31. 12. 1990, p. 1. (4) OJ L 162, 1. 7. 1996, p. 1. (5) OJ L 214, 6. 8. 1997, p. 53. ANNEX A ANNEX B I. List of approved establishments Number Name Address Approved until MAD 111 SV PÃ ªche et froid de l'ocÃ ©an Indien Antsiranana 1. 10. 1998 MAD 101 SV PÃ ªcherie de Nosy Be Nosy Be 1. 10. 1998 MAD 107 SV RÃ ©frigepÃ ªche Ouest Mahajanga 1. 10. 1998 MAD 126 SV Aqualma Mahajamba 1. 10. 1998 MAD 151 SV PÃ ªcherie du Menabe Morondava 1. 10. 1998 MAD 104 SV Le Martin-pÃ ªcheur Taolagnaro 1. 10. 1998 II. List of cooling stores Number Name Address Approved until MAD EF 03 Aquamen Tamatave 1. 10. 1998 MAD EF 04 RÃ ©frigepÃ ªche Est Tamatave 1. 10. 1998 III. List of freezing vessels Number Name Address Approved until MAD 52-01 SV Aquamen I Aquamen 1. 10. 1998 MAD 52-02 SV Aquamen V Aquamen 1. 10. 1998 MAD 52-03 SV Aquamen VI Aquamen 1. 10. 1998 MAD 52-04 SV Aquamen XI Aquamen 1. 10. 1998 MAD 52-05 SV Aquamen II Aquamen 1. 10. 1998 MAD 52-06 SV Aquamen III Aquamen 1. 10. 1998 MAD 52-07 SV Aquamen IV Aquamen 1. 10. 1998 MAD 52-08 SV Aquamen VII Aquamen 1. 10. 1998 MAD 06-01 SV Rantabe RÃ ©frigepÃ ªche Est 1. 10. 1998 MAD 06-02 SV Mangoro RÃ ©frigepÃ ªche Est 1. 10. 1998 MAD 06-03 SV Fanantara RÃ ©frigepÃ ªche Est 1. 10. 1998 MAD 06-04 SV Rianila RÃ ©frigepÃ ªche Est 1. 10. 1998 MAD 07-01 SV Cap St-Augustin RÃ ©frigepÃ ªche Ouest 1. 10. 1998 MAD 07-02 SV Cap St-Vincent RÃ ©frigepÃ ªche Ouest 1. 10. 1998 MAD 07-03 SV Cap St-SÃ ©bastien RÃ ©frigepÃ ªche Ouest 1. 10. 1998 MAD 07-04 SV Cap St-AndrÃ © RÃ ©frigepÃ ªche Ouest 1. 10. 1998 MAD 07-05 SV Cap Ste-Marie RÃ ©frigepÃ ªche Ouest 1. 10. 1998 MAD 07-21 SV Baie d'Ambaro CrustapÃ ªche 1. 10. 1998 MAD 07-22 SV Baie de Boina CrustapÃ ªche 1. 10. 1998 MAD 51-01 SV Melaky 1 PÃ ªcherie de Menabe 1. 10. 1998 MAD 51-02 SV Melaky 2 PÃ ªcherie de Menabe 1. 10. 1998 MAD 51-03 SV Melaky 3 PÃ ªcherie de Menabe 1. 10. 1998